Citation Nr: 0016632	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Chapter 35 benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1999.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in July 1993 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. There is no competent evidence of record to relate any 
service-connected disability or incident of service to the 
cause of the veteran's death.

2. At the time of his death, the veteran was service-
connected for scar, lower lip and chin, scar, left thigh, 
calf and tibia and residuals of an injury, right ankle.  
The combined disability evaluation was 20 percent.



CONCLUSIONS OF LAW

1. The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. Eligibility for Dependent's Educational Assistance is not 
established.  38 C.F.R. § 3.807 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Well Grounded Claims

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The appellant argues that the veteran's renal failure which 
caused his death was due, at least in part, to residuals of a 
motorcycle accident during service.  While the death 
certificate reflects that the veteran died of acute renal 
failure due to or as a consequence of hepatic failure and 
that arteriosclerotic heart disease was a significant 
condition contributing to death, there is no medical evidence 
of record to support the appellant's contentions and relate 
the cause of the veteran's death to the accident during 
service.  Furthermore, there is no objective evidence to 
relate any liver disorder or heart disease to service or any 
incident therein.  Although the veteran did sustain 
significant injuries including lacerations to his chin, lip, 
thighs, and left leg as well as injuries to his right ankle 
and testicles as a consequence of a motorcycle accident 
during service, there simply is no competent evidence to 
establish the presence of any renal, hepatic or 
arteriosclerotic heart disease to that accident or to the 
veteran's period of active duty.  In the absence of the 
required nexus evidence, the appellant's claim fails to meet 
the threshold pleading requirement of a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between the veteran's renal failure and a motorcycle accident 
during service are found to be inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), she is 
not competent to determine that the etiology of a disability 
is related to any specific incident or event or any other 
disorder.  Such a relationship, which involves a medical 
diagnosis, must be identified by an appropriate medical 
expert.  As noted above, there is no medical evidence of 
record to support the appellant's assertions regarding this 
relationship.

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to her claim; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
cause of the veteran's death and it's relationship to service 
or any incident therein because the cause of the veteran's 
death and it's relationship to any causative factor or other 
disability, as noted above, are medical conclusions and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In this case, the appellant reported that the veteran had 
received treatment for kidney related problems from several 
private physicians shortly after service discharge and that 
these records may be available.  Accordingly, in August 1999, 
the Board remanded this case to the RO in an effort to obtain 
the identified records as well as to allow the appellant the 
opportunity to submit any additional argument and/or evidence 
in support of her claim.  The Board also requested that an 
opinion be obtained from a VA physician after review of the 
evidence of record including that identified by the appellant 
to be available, as to whether there was any causal 
relationship between the motorcycle accident during the 
veteran's active duty and the cause of his death.  However, 
there was no response from the appellant with respect to the 
RO's request.  In this regard, the Board notes that the 
opinion request from the VA physician was predicated upon the 
receipt of the identified records and the appellant's failure 
to cooperate in providing releases for those records is 
deemed to render the opinion request moot in the absence of 
any evidence currently of record which suggests a 
relationship between the motorcycle accident during service 
and the cause of the veteran's death.  See e.g. Roberts v. 
West, 13 Vet. App. 185 (1999).  

Therefore, the Board concludes that the RO complied with the 
remand to the extent possible by requesting the appellant to 
provide authorizations for release of the identified records 
and that no additional action is necessary pursuant to 
Stegall v. West 11 Vet. App. 268 (1998), in light of the 
conclusion that the appellant's claim is not well grounded.  
The Board further finds that through this action, VA met its 
obligations under 38 U.S.C.A. § 5103(a).  See Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12th, 2000)(Where the U.S. 
Court of Appeals for the Federal Circuit noted that the 
Department's current regulations indicate an intent to assist 
veterans in developing their claims as much as possible 
before deciding whether the claims are well grounded, and the 
VA has frequently provided at least some assistance to 
claimants whose claims have not yet been deemed well 
grounded.)



II.  Dependents' Educational Assistance

The relevant sections of 38 C.F.R. § 3.807, provide that a 
surviving spouse of a veteran will have basic eligibility for 
dependents' educational assistance if the veteran was:

1. Was discharged form service under 
conditions other than dishonorable, or 
died in service; and

2. Has a permanent and total service-
connected disability; or

3. A permanent and total service 
connected disability was in existence 
at the date of the veteran's death; or

4. Died as a result of a service-
connected disability....

In this case, the veteran was honorably discharged from the 
service; however, he did not have a permanent and total 
service-connected disability.  In fact, the record reflects 
that at the time of his death, his combined service-connected 
disability evaluation was 20 percent.  The record further 
reflects, as discussed above, that the veteran did not die as 
the result of a service-connected disability.  

Accordingly, in view of the above, the appellant has failed 
to establish basic eligibility for Dependents' educational 
assistance.




ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

